Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Independent Claims 1, 9, and 17 are considered to distinguish over the prior art in view of the newly amended claims further clarifying that the management commands are configuration requests for configuring one or more channels of the memory system, when considered in combination with the other existing limitations of the respective independent claims. Neither the prior art of record, nor any other combination of prior art, specifically teaches or would make obvious the combination of limitations presented in the independent claims. The Examiner agrees with the arguments presented in the Remarks, dated 1/7/2020, with respect to the newly amended claims distinguishing over the Tzori reference.

4.	Claims 2-8, 10-16, and 18-20 inherit the allowable subject matter of independent Claims 1, 9, and 17.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186